Citation Nr: 1307054	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gunshot wound (GSW) residuals involving Muscle Group XIV.  

2.  Entitlement to a disability rating in excess of 10 percent for GSW residual scars.  

3.  Entitlement to an effective date earlier than July 11, 2007, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for this disability in a March 1996 rating decision constituted clear and unmistakable error (CUE).  

4.  Entitlement to an effective date earlier than July 11, 2007, for the grant of entitlement to dependents educational assistance (DEA).  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1980 to November 1981 and from December 1990 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

The issues of entitlement to increased disability ratings for GSW residuals involving Muscle Group XIV and GSW residual scars and of entitlement to an earlier effective date for the grant of DEA are addressed in the REMAND following the ORDER section of this decision.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the Veteran was denied entitlement to service connection for PTSD on the basis that he did not have a credible stressor supporting his current diagnosis of PTSD.  

2.  In the March 1996 rating decision, the RO failed to consider the Veteran's documented in-service GSW as a credible stressor upon which a diagnosis of PTSD could be based and failure to do so was outcome determinative.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 1994, for the grant of service connection for PTSD, on the basis that the failure to grant service connection for this disability in a March 1996 rating decision constituted CUE, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).   

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Analysis

The Board notes that there is no basis under 38 C.F.R. § 3.400(b)(2)(i) for an earlier effective date for the grant of entitlement to service connection for PTSD as the Veteran was granted entitlement to such effective the date of the most recent claim.  However, the Veteran has asserted that he should be awarded an effective date of September 1, 1994, for the grant of service connection for PTSD as a result of the original March 1996 denial of such being in error.  Therefore, the Board will now consider entitlement to an earlier effective date on the basis that the prior denial was clearly erroneous.   

A review of the record shows that the Veteran originally filed his claim of entitlement to service connection for PTSD in September 1994.  In August 1995, the Veteran was afforded a VA examination.  At that time, the Veteran reported several PTSD stressors.  Specifically, the Veteran reported that while serving in the Gulf war he was attacked by missiles and chemical weapons.  The Veteran also reported the stressor of an accidental weapon discharge where he was shot.  He reported that he was shot in the left leg and that the odds of his surviving that had been slim because he could have bled to death.  He reported that it was after the hospitalization for his GSW that he became angry, depressed, scared, frustrated, and anxious.  He reported that his nerves were short and he was not able to sleep.  Based on the history provided and an examination of the Veteran, the examiner diagnosed PTSD and noted that it was severe.  The Board notes that at the time of his VA examination, the Veteran was already in receipt of VA compensation benefits for the various residuals of his in-service GSW.  

In a March 1996 rating decision, the Veteran was denied entitlement to service connection for PTSD based on a finding that while the Veteran had been diagnosed with PTSD, the diagnosis was not supported by the available evidence and aside from the reported self-inflicted GSW, the Veteran never described a reasonably credible stressful event which could serve as the basis for a diagnosis of PTSD.  The Veteran did not appeal this decision and the March 1996 rating decision became final.

The Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD in August 1997.  In a July 1998, the Veteran's claim was reopened and the issue of entitlement to service connection for PTSD was again denied on the merits.  The Veteran did not appeal this decision and the July 1998 rating decision became final.  In July 2007, the Veteran filed another claim to reopen his claim of entitlement to service connection for PTSD.  In an August 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD effective July 11, 2007.  In a November 2010 statement, the Veteran disagreed with the effective date assigned in the August 2010 rating decision and specifically alleged that he should be awarded an effective date of September 1, 1994, his original date of claim, based on a finding that the March 1996 rating decision denying entitlement to service connection for PTSD was in error.  

The Board notes that at the time of the original March 1996 denial, service connection for PTSD based on an in-service stressor required medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

A review of the record shows that at the time of the March 1996 denial, there was medical evidence showing that the Veteran had been competently diagnosed with PTSD.  In this regard, not only had the Veteran been diagnosed with PTSD at the time of his August 1995 VA examination, but the Veteran had received inpatient treatment for PTSD at the VA Medical Center as recently as August 1994.  In fact, it was his inpatient treatment for PTSD which prompted the Veteran to file his initial September 1994 claim.  

At the time of the March 1996 denial, there was credible supporting evidence showing that the Veteran was shot while in active service.  In this regard, the Board notes that the GSW is clearly documented in the Veteran's service treatment records (STRs) and, as noted above, he was already in receipt of VA compensation benefits for residuals of his in-service GSW at the time of the March 1996 denial of service connection for PTSD.  

At the time of the March 1996 denial of entitlement to service connection for PTSD, there was also a link between the Veteran's well documented in-service GSW and his diagnosis of PTSD.  In this regard, the Board notes that a review of the August 1995 VA examination report shows that the Veteran reported several PTSD stressors, but he elaborated only on the circumstances of his GSW and reported his various PTSD symptoms that manifested subsequent to that event.  Further, the examiner clearly diagnosed PTSD and the only corroborated stressor at the time of diagnosis was the Veteran's in-service GSW.  Additionally, as noted, the Veteran received inpatient mental health treatment at the VA Medical Center in August 1994.  A review of an August 1994 letter from the Veteran's mental health treatment provider at that time shows that the Veteran did discuss his in-service GSW when talking about the stressful events that occurred during active service which led to his PTSD symptoms.  

In sum, at the time of the March 1996 denial of entitlement to service connection for PTSD, the fact that the Veteran sustained a GSW during active service was not in dispute and the Veteran had been diagnosed with PTSD based on the stressors at his August 1995 VA examination.  In the March 1996 rating decision, the RO failed to consider the Veteran's in-service GSW as a credible stressor sufficient to serve as the basis of a diagnosis of PTSD.  The failure to consider this evidence was outcome determinative.   Therefore, the Board finds that the denial of service connection for PTSD in March 1996 was clearly erroneous.  

Accordingly, entitlement to an effective date of September 1, 1994, for PTSD is warranted.  


ORDER

Entitlement to an effective date of September 1, 1994, for the grant of service connection for PTSD, on the basis that the failure to grant service connection for this disability in a March 1996 rating decision constituted CUE, is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claims of entitlement to increased disability ratings for residuals of his in-service GSW, to include his residual scars, the Board notes that the Veteran was most recently afforded VA examinations for these disabilities in October 2011.  A review of the examination report tends to indicate that the Veteran has a somewhat minor muscle injury as a result of his in-service GSW.  This is inconsistent with the other examination reports of record which tend to show a more severe injury.  

Specifically, in both the February 2009 and May 2010 VA examination reports, the Veteran was noted to have atrophy in his left thigh.  However, in the October 2011 VA examination report, the examiner noted that there was no atrophy.  Additionally, at both the February 2009 and May 2010 VA examinations, it was noted that the Veteran experienced rather significant pain in his left leg, to the extent that the pain precluded him from working.  However, in the October 2011 VA examination report, the examiner reported very few of the Veteran's subjective complaints.  

Further, at his February 2009 and May 2010 VA examination reports, it was noted that the Veteran had some significant tenderness to the scarring in his left thigh.  However, in the October 2011 VA examination report it was noted that there was no tenderness.  Further, in the February 2009 and May 2010 VA examination reports it was noted that there was some adherence to underlying tissue of the scars in the Veteran's left thigh.  However, these symptoms are not reported in the October 2011 VA examination report.  Given that the injury occurred over 20 years ago, it seems unlikely that the symptoms would have shown such a recent and significant improvement.  Additionally, it is a little unclear from the various examination reports of record exactly how many scars the Veteran has as a result of his GSW and subsequent reconstructive surgical procedures and the severity of such.    

Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the current level of severity of all impairment resulting from his service-connected GSW residuals, to include his residual scars.

With regard to the Veteran's claim of entitlement to an earlier effective date for DEA, the Board finds that the effective date of this entitlement is dependent on the Veteran's disability rating.  As such, this issue is inextricably intertwined with the implementation of the earlier effective date for entitlement to service connection for PTSD granted in this decision and any potential increased disability ratings assigned for the pending appeals discussed above.  Therefore, this issue cannot be decided at this time and is remanded pending implementation of the Board's grant of an earlier effective date for entitlement to service connection for PTSD and completed adjudication of the Veteran's pending increased rating claims.  

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected GSW residuals affecting Muscle Group XIV and his residual scars.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner(s).

3. The RO should undertake any other development it determines to be warranted.

4. Then, the RO should readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


